COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00105-CV


NORTHWEST INDEPENDENT                                               APPELLANT
SCHOOL DISTRICT

                                        V.

CARROLL INDEPENDENT                                                   APPELLEE
SCHOOL DISTRICT


                                     ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      This appeal arises from a dispute between Appellant Northwest

Independent School District (NWISD) and Carroll Independent School District

(CISD) over their common boundary line. NWISD filed this interlocutory appeal

arguing that the trial court did not have jurisdiction over CISD’s claims. Because


      1
       See Tex. R. App. P. 47.4.
we agree that the trial court did not have jurisdiction over CISD’s claims, we

reverse the trial court’s denial of NWISD’s plea to the jurisdiction and dismiss

CISD’s claims.

                                   Background

      In 1948, voters in the Haslet Common School District No. 97 (situated

partly in Tarrant County and partly in Denton County), Rhome Independent

School District (in Wise County), Roanoke Independent School District (situated

partly in Tarrant County and partly in Denton County), and Justin Rural High

School District (in Denton County) petitioned for an election to consolidate those

districts into one independent school district—NWISD. A majority of qualified

voters in those districts voted in favor of consolidation.   The minutes of the

Tarrant County commissioners court reflect an order by the county judge in

accordance with the election, declaring the results of the election and declaring

that the districts be consolidated as NWISD.

      The minutes of the commissioners court for Denton County likewise reflect

a petition by qualified voters of Roanoke Independent School District and of

Justin Rural School District to hold an election for the consolidation.         In

accordance with that petition, the commissioners court gave notice of elections to

be held in December 1948 within those districts. The notice stated that Roanoke

ISD was partially in Tarrant County and partially in Denton County. After the

election, the commissioners court entered an order declaring the results of the

election and declaring the districts to be consolidated.

                                         2
      The order of consolidation, which provides the metes and bounds for the

new district, described part of the boundary as ―East to the Northeast corner of

the said R. A. Smith survey; THENCE South to the County Line between Denton

and Tarrant Counties; THENCE West along said County line to a point in said

line due North of the Northwest corner of the M. Hunt survey in Tarrant County.‖

[Emphasis added.] The description concluded by referring to the new district as

      containing a total of 126,062 acres of land more or less, calculated
      to be 197 square miles, being a consolidation of all the lands
      comprising the school districts known prior to this consolidation as
      the Justin Rural High School District in Denton County, [t]he
      Roanoke Independent School District in Denton and Tarrant
      Counties, the Haslet Common School District in Denton and Tarrant
      Counties, and the Rhome Independent School District in Wise
      County. [Emphasis added.]

      Then, in 1949, qualified voters from the newly-consolidated NWISD ―of

Denton, Wise[,] and Tarrant Counties‖ petitioned for an election to consolidate

the district with Fairview Common School District No. 39 of Wise County. In

accordance with the election results, the commissioners court for Denton County

entered an order declaring the districts to be consolidated. This order described

the new boundaries of the district by metes and bounds.            The description

included the same reference to the Denton-Tarrant county line set out above. As

with the description given when the district was first created by consolidation, the

order stated after the metes and bounds description that the consolidated

NWISD is ―a consolidation of all the lands comprising the school districts” that

were being consolidated. [Emphasis added.]



                                         3
The Wise County commissioners court likewise entered an order of consolidation

in accordance with the consolidation election held in the Fairview district.

      In 1959, qualified voters of Carroll Common School District No. 99 voted to

become CISD. In accordance with the election, the county judge ordered the

district incorporated as CISD and entered the order in the minutes of the

commissioners court for Tarrant County. The district boundaries were described

by metes and bounds, ―[b]eginning in the North line of Tarrant County at a point

directly north of the most northerly, northwest corner of the John L. Whitman

Survey,‖ and closing ―[n]orth to a point in the North line of Tarrant County, Texas;

THENCE east in the said Tarrant County North line to the place of Beginning.‖

[Emphasis added.]

      In 2002, this court decided Tarrant County v. Denton County, in which we

stated that the boundary between those two counties was not definite and well-

defined, and we noted that the counties had entered into an agreement providing

that they had a bona fide dispute over the location of their boundaries. 2 This

court then held that the agreement between the counties to survey the county

line and set the boundary in accordance with that survey was enforceable.3 As a

result of this decision, the boundary line between Tarrant County and Denton


      2
      Tarrant Cnty. v. Denton Cnty., 87 S.W.3d 159, 173 (Tex. App.—Fort
Worth 2002, pet. denied), disapproved of on other grounds by Martin v.
Amerman, 133 S.W.3d 262, 268 (Tex. 2004).
      3
       Id. at 175.


                                         4
County was set at a location north of where the two school districts had

previously considered their common boundary to be (the agreed county line).

      On March 1, 2005, CISD filed suit against NWISD for trespass to try title,

seeking to have the common boundary line established at the agreed county line,

which would shift to CISD some property and students that have until now been

in NWISD. CISD also sought a declaratory judgment regarding its rights and

duties in the disputed area.

      NWISD filed a plea to the jurisdiction, which the trial court granted.4 This

court reversed the trial court’s ruling and remanded the cause back to the trial

court.5     On remand, CISD amended its pleadings, seeking a declaratory

judgment that the districts’ common boundary line is located on the agreed

county line and asserting alternatively a claim for trespass to try title under

section 22.001 of the property code.

      NWISD filed another plea to the jurisdiction, and both parties filed for

summary judgment and attached evidence in support. NWISD reasserted some

of the same grounds it had asserted in its previous plea to the jurisdiction and

additionally argued that CISD’s claims were an impermissible attack on the 1948

and 1949 elections creating NWISD. CISD responded in part that it was not



      4
       Carroll Indep. Sch. Dist. v. Nw. Indep. Sch. Dist., 245 S.W.3d 620, 623
(Tex. App.—Fort Worth 2008, pet. denied) (CISD I).
      5
          Id. at 626.


                                        5
challenging the elections or the commissioners court orders resulting from those

elections and was in fact relying on them.

      The trial court entered an order denying NWISD’s plea to the jurisdiction,

granting summary judgment for NWISD on CISD’s claim for trespass to try title,

denying the remainder of NWISD’s summary judgment motion, and denying

CISD’s summary judgment motion. NWISD then filed this appeal.

                               Standard of Review

      We review a trial court’s ruling on a plea to the jurisdiction de novo.6 A

plaintiff has the burden of alleging facts that affirmatively demonstrate that the

trial court has subject-matter jurisdiction.7 A plaintiff asserting a claim against a

governmental unit must allege facts that affirmatively demonstrate that the

Legislature has waived immunity for the claims brought.8

      In determining a plea to the jurisdiction that challenges the pleadings, a

court looks at the allegations in the plaintiff’s pleadings and accepts them as

true.9 If the pleadings affirmatively negate the existence of jurisdiction, then a


      6
      Pakdimounivong v. City of Arlington, 219 S.W.3d 401, 407 (Tex. App.—
Fort Worth 2006, pet. denied).
      7
      City of Fort Worth v. Robinson, 300 S.W.3d 892, 895 (Tex. App.—Fort
Worth 2009, no pet.).
      8
       City of Arlington v. Randall, 301 S.W.3d 896, 906 (Tex. App.—Fort Worth
2009, pet. denied).
      9
       Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.
2004); Pakdimounivong, 219 S.W.3d at 407.


                                         6
plea to the jurisdiction may be granted without allowing the plaintiffs an

opportunity to amend.10

      If the plea to the jurisdiction challenges the existence of jurisdictional facts,

a court must consider the relevant evidence necessary to resolve the

jurisdictional issues raised.11 When a jurisdictional challenge also implicates the

merits of the plaintiff’s claim, then the trial court considers the evidence submitted

by the parties to determine if a fact question exists.12

              Declaratory Judgments and Governmental Immunity

      The Declaratory Judgments Act (DJA) generally permits a person ―whose

rights, status, or other legal relations are affected by a statute [or] municipal

ordinance‖ to have determined any question of construction or validity arising

under the statute or ordinance ―and obtain a declaration of rights, status, or other

legal relations thereunder.‖13 But there is no general right to sue a governmental

entity, such as a school district,14 for a declaration of rights.15 The DJA is not a



      10
       State v. Lueck, 290 S.W.3d 876, 884–85 (Tex. 2009); Miranda, 133
S.W.3d at 227.
      11
        Miranda, 133 S.W.3d at 227.
      12
        Id.
      13
        Tex. Civ. Prac. & Rem. Code Ann. § 37.004(a) (West 2008).
      14
        See San Antonio Indep. Sch. Dist. v. McKinney, 936 S.W.2d 279, 283
(Tex. 1996) (noting that the Legislature has defined school districts as political
subdivisions of the State for purposes of sovereign immunity).


                                          7
general waiver of immunity; the DJA is ―merely a procedural device for deciding

cases already within a court’s jurisdiction.‖16 Thus, governmental immunity will

bar a declaratory judgment action if the action has the ―effect of establishing a

right to relief against the State for which the Legislature has not waived . . .

immunity.‖17

                                    Analysis

      We begin by addressing CISD’s assertion that some of NWISD’s

arguments are governed by the law of the case doctrine. The application of that

doctrine by a court of appeals lies within the discretion of that court, depending

on the particular circumstances of the case, and ―[o]ur duty to administer justice

under the law, as we conceive it, outweighs our duty to be consistent. 18 Thus, if

we determined that our prior decision was erroneous, we would not be bound by

it.19 In this appeal, however, the law of the case doctrine is inapplicable. Not

only did the parties amend their pleadings on remand and file additional evidence




      15
        See Tex. Parks & Wildlife Dep’t v. Sawyer Trust, 354 S.W.3d 384, 388
(Tex. 2011) (agreeing that ―there is no general right to sue a state agency for a
declaration of rights‖).
      16
         Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex.
1993).
      17
         Sawyer Trust, 354 S.W.3d at 388.
      18
         Briscoe v. Goodmark Corp., 102 S.W.3d 714, 717 (Tex. 2003).
      19
         See id. at 716.


                                        8
with the trial court, but the issue on which we decide this appeal is one that was

not raised in the prior appeal.20

      NWISD brings three issues on appeal, all asserting that the trial court did

not have jurisdiction over CISD’s claims. In its third issue, it argues that the trial

court lacked jurisdiction to adjudicate CISD’s claims because CISD’s lawsuit is

an untimely contest to the election creating NWISD and its boundaries.               It

contends that CISD’s claims ―lodge an election contest by challenging the results

of the election creating NWISD and setting its then-existing southern boundary‖

and that CISD ―seeks to avoid the results of the 1948 and 1949 elections.‖

      A trial court has jurisdiction over an election contest only to the extent

authorized by statute.21 If CISD challenges the boundaries set by the election,

then it challenges the results of the election, and that challenge can only be

made in an election contest.22 Accordingly, if CISD’s suit challenges the results


      20
        See Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex. 1986) (stating that
the doctrine applies only to questions of law, not to questions of fact, and that
―the doctrine does not necessarily apply when either the issues or the facts
presented at successive appeals are not substantially the same as those
involved on the first trial‖ and thus, ―when in the second trial or proceeding, one
or both of the parties amend their pleadings, it may be that the issues or facts
have sufficiently changed so that the law of the case no longer applies‖).
      21
        Nichols v. Seei, 97 S.W.3d 882, 883 (Tex. App.—Dallas 2003, no pet.);
State ex rel. Kimmons v. City of Azle, 588 S.W.2d 666, 670 (Tex. Civ. App.—Fort
Worth 1979, writ ref’d n.r.e.).
      22
         See Clary v. Hurst, 104 Tex. 423, 431, 138 S.W. 566, 571 (1911)
(referring to an election contest as a suit challenging the validity of the election or
the correct ascertainment of the result thereof); Kincannon v. Mills, 275 S.W.
1083, 1084 (Tex. Civ. App.—Waco 1925, writ dism’d w.o.j.) (―An election contest

                                          9
of the election, the suit would constitute an improper collateral attack on the

election, and, in that case, the trial court erred by denying NWISD’s plea to the

jurisdiction.

       CISD responds that rather than challenging the elections, it is relying on

them, because the elections and the orders declaring the election results

established the districts’ boundary at the ―county line,‖ and CISD is merely

seeking a declaration about the location of that line. CISD contends that the

argument that it is trying to move the boundary line is contradicted by the

statement in Tarrant County that the county line had never been located.23 That

is, a line that does not exist cannot be moved.

       CISD is essentially asserting that the districts’ common boundary line has

always been in dispute, that the school districts have never treated the boundary

as established, and that the trial court’s judgment is needed to settle the

question. CISD is only relying on the election if the result of the election was the

establishment of a school district either with no boundary or with a boundary that



may be . . . for the purpose of having the result declared differently from what it
has been declared by the proper authorities.‖); see also Nichols, 97 S.W.3d at
883 (noting that the power of a trial court to hear election contests exists only to
the extent authorized by statute); State v. City Comm’n of San Angelo, 101
S.W.2d 360, 362 (Tex. Civ. App.—Austin 1937, no writ) (noting that matters that
are properly raised in an election contest cannot be raised in collateral
proceedings).
       23
        See Tarrant Cnty., 87 S.W.3d at 173 (noting that Denton County and
Tarrant County had a bona fide dispute over their common boundary and that the
boundary was not definite and well-defined).


                                        10
moves according to wherever the county line may be located at any point in time.

That is, CISD apparently reads the language establishing the district as setting

the boundary line as ―wherever the county line may be located, now or at any

time in the future.‖ CISD is correct that this court held in Tarrant County that the

boundary between the two counties was not definite and well-defined, but that

does not necessarily mean that the location of the county line was not definite for

school district purposes.    That is, a later dispute between counties over the

location of their boundary cannot change the boundary of two school districts

already in existence.

      We agree with NWISD that CISD is in fact attempting to move the districts’

boundary line because that location was established when NWISD was created

by consolidation. NWISD was created by consolidation of districts that were

already in existence. As noted in the description of the new district created by

consolidation, the new district consisted of all of the lands comprising the school

districts being consolidated. Though such language is not controlling if the land

included in the consolidation can be ascertained by the metes and bounds

provided, this language is evidence that all of the territory of the consolidated

school districts was included in the consolidation.24        No allegation has been


      24
        See Baleja v. Henderson, 241 S.W. 1080, 1082 (Tex. Civ. App.—San
Antonio 1922, writ dism’d w.o.j.) (stating that, with respect to sales of land, ―[i]t is
the rule in descriptions of land, after giving metes and bounds, to state the
number of acres,‖ that ―unless there is an express covenant that the land
conveyed contains the number of acres mentioned, the mention of the number of
acres will be taken to be merely a part of the description of the land when the

                                          11
made that the boundary lines of these consolidated districts was ever unclear.25

The districts that already existed had boundary lines—the location of which CISD

does not challenge.     The territory that had been included in those districts

became a part of the new, consolidated NWISD. The voters seeking to establish

the new district clearly intended to and did incorporate the territory that had been

in the consolidated school districts, no more and no less. Those districts had

actual, existing boundaries; the descriptions of the districts referred to an actual,

physical location when they referenced the county line; and the elections and

orders creating NWISD established that location as the actual, physical

boundary.

      The parties have not directed us to any evidence in the record of when the

component school districts of NWISD were created, and we have found none.

But we note that from 1911 until 1917, when creating common school districts

amount of the land can be ascertained by monuments and boundaries,‖ and that
―[t]he language of the contract of sale must show that it was intended to convey a
specified number of acres, or the mention of the number of acres will be merely a
matter of description‖).
      25
          See, e.g., Dist. Trs. of Midway Common Sch. Dist. No. 7 & Leon Cnty. v.
Leon Cnty. Sch. Trs., 203 S.W.2d 860, 863 (Tex. Civ. App.—Waco 1947, no writ)
(holding that order consolidating two contiguous common school districts was not
void for failure to describe the district by metes and bounds because, there being
no evidence to the contrary, the boundaries of the two districts were presumed to
be described and recorded in the county clerk’s office and, citing the maxim
―[t]hat is certain which is susceptible of being made certain,‖ holding that because
the metes and bounds of the newly created high school district could be
ascertained by reference to the records in the county clerk’s office, the location of
the boundaries of the two common school districts were presumed to be of
record).


                                         12
containing territory within more than one county, the commissioners courts of

each county (and from 1917 until at least 1923, the boards of county school

trustees) were required to pass an order describing the district’s territory by

metes and bounds, ―giving the course and direction with the exact length of each

line contained in such description and locating each corner called for upon the

ground,‖ as well as stating ―the acres of each survey and parts of surveys of

lands contained in such district, together with a map showing the conditions upon

the ground as described in the field notes‖ and ―giving the number of acres of

land contained in each survey and parts of survey contained in each county,‖

and, importantly, ―showing the exact position and location of the county line in the

territory created.‖26 The Haslet Common School District included territory in both

Denton and Tarrant County. If that district were created while that statute was in

effect, when the commissioners or trustees of those two counties passed the

orders creating this district, they were required to give a metes and bounds

description, provide a map, and show the exact position of the county line.27


      26
         Drake v. Yawn, 248 S.W. 726, 728 (Tex. Civ. App.—Beaumont 1923, writ
ref’d) (emphasis added).
      27
         See also Act of Mar. 30, 1927, 40th Leg., R.S., ch 238, § 1, 1927 Tex.
Gen. Laws 353, 353 (allowing common school districts to become independent
school districts and providing that a petition to become an independent school
district must contain a definite description by metes and bounds of the district);
Act of Apr. 15, 1905, 29th Leg., R.S., ch. 124, § 53, 1905 Tex. Gen. Laws 263,
277 (providing that when creating common school districts, the commissioners
court shall give the metes and bounds of each district ―and shall designate the
same carefully by giving the whole surveys and parts of surveys with acreage of
whole surveys and approximate acreage of parts of surveys‖ and that the county

                                        13
          Furthermore, in 1911, the Legislature provided for the creation of

independent school districts that included territory in more than one county—

such as Roanoke ISD—and provided that in the creation of such a district, a map

had to be provided that showed the correct location and position of the county

line.28        Thus, presuming that the orders complied with the statutory

requirements,29 the location indicated by reference to the county line is

ascertainable and therefore certain.

          CISD contends that it is not attempting to detach or annex NWISD property

(a proposition we agreed with under the pleadings and the evidence in the

previous interlocutory appeal).30 We agree that CISD does not expressly seek to

detach or annex NWISD property—any suit of that nature would require it to

recognize that the property it now claims is currently a part of NWISD and to

follow the statutory provisions set out for detaching or annexing school district



clerk must record the description), § 55, 1905 Tex. Gen. Laws at 277–78
(allowing for the creation of county line districts).
          28
         Act of Mar. 23, 1911, 32nd Leg., R.S., ch. 100, § 4, 1911 Tex. Gen. Laws
200, 202 (allowing the creation of independent school districts that include
territory in more than one county and requiring a map that shows the correct
location and position of the county line involved).
          29
           See Leon Cnty. Sch. Trs., 203 S.W.2d at 863.
          30
         CISD I, 245 S.W.3d at 624–25 (considering CISD’s pleadings ―and the
relevant jurisdictional evidence submitted by both parties‖ and holding that CISD
did not seek to detach and annex the disputed area from NWISD, ―but seeks only
a judicial determination regarding in which of these districts the [d]isputed [a]rea
is, and always has been, located‖).


                                          14
property.31 CISD therefore argues instead that the true boundary line exists in a

place that the voters and commissioners creating NWISD did not and could not

have ever intended the boundary line to be, for the simple reason that the line

had not been surveyed and therefore did not exist at the time of NWISD’s

creation. Wherever the counties might have believed the county line to be at the

time that the school districts were created, neither Tarrant County nor Denton

County could have believed that their common boundary was at the agreed

county line when that line had not been established by any survey at that time.

Further, we note that the commissioners courts of both Tarrant County and

Denton County entered orders establishing this district with the boundary line

complained of by CISD, which appears to contradict any argument that the

counties disputed at the time of NWISD’s establishment where this part of the

county line was, or at least is evidence that they were in agreement about this

part of the line.

       NWISD asserted in its plea to the jurisdiction that the two school districts

have always recognized a boundary line and that the territory CISD wishes to

now include within its boundaries has been considered to be a part of NWISD

since that district’s creation.   NWISD asserted that it has taxed the property

within that territory and educated the students within it. CISD has acknowledged

that this assertion is true. Thus, CISD’s argument that it does not attempt to


       31
        See, e.g., Tex. Educ. Code Ann. § 13.051 (West 2006).


                                         15
detach territory from NWISD is essentially semantics.         That is, however we

categorize the CISD cause of action or the relief it has requested, the effect

would the same: school children that until now were educated by NWISD, and

property that until now was taxed by NWISD, would now be within CISD’s

territory.32

       This court has not been asked to hold that the districts are prohibited from

taking any action that may be provided by law to clarify their boundary if the two

districts have a bona fide boundary dispute, and nothing in this opinion should be

construed as reaching such a holding. We hold only that CISD may not argue

that the 1948 and 1949 elections set the boundary line at the agreed county line

       32
          See State ex rel. Beckville Indep. Sch. Dist. v. Tatum Indep. Sch. Dist.,
283 S.W.2d 802, 805 (Tex. App.—Texarkana 1955, writ ref’d n.r.e.) (noting that a
specific road had been recognized as the dividing line between two school
districts, taxes had been assessed and paid based on that line, and scholastic
census and school buses operated on that basis, and holding that while the
recognition alone would not be sufficient to establish that road as the dividing
line, it was ―certainly a strong circumstance‖ showing that the road was the
location of the dividing line); see also Mullaly v. Noyes, 26 S.W. 145, 145–46
(Tex. Civ. App.—San Antonio 1894, writ ref’d) (holding that, with respect to
property conveyed, the fact that a line had been acquiesced in for a long time as
the true boundary line, ―it affords strong evidence that it was the true line‖); Del
Rio Indep. Sch. Dist. of Val Verde Cnty. v. Aldrete, 398 S.W.2d 597, 600–01
(Tex. App.—San Antonio 1965, writ dism’d) (holding in a contest of an election
consolidating two school districts that, in establishing who may vote within a
district, ―where the location of a boundary line is not certain, the residence of the
voters should be determined in accordance with the recognized line,‖ and that
the boundary line that should have been applied to the election contest was the
line that had been recognized by custom and usage ―and according to which
taxes were assessed and paid, the residence of scholastics established and
tuition paid, rather than a new boundary line located by a survey made
subsequent to the election, which had never before been used and recognized
by the school authorities‖).


                                         16
because that line did not exist until it was surveyed and created in accordance

with a 1986 agreement between the counties.33 The school district elections set

the boundary at an actual, physical point.        CISD may not seek to have that

existing point (wherever it may be) abandoned, and a new boundary set in its

place, all based on a subsequent judgment involving the boundaries of two

completely separate entities.

      Though not determinative of the issue, we note that any attempt to create

a school district with a floating, movable boundary line would conflict with the

Legislature’s apparent establishment of a public policy of providing notice to and

requiring consent by district residents to changes to a school district boundary.

This policy is evidenced by statutory requirements that no territory be moved

from one district to another without proper notice and consent of a majority of

qualified voters in the territory unless no children in the transferred territory are

enrolled in the district from which the territory will be transferred.34       In other



      33
        Tarrant Cnty., 87 S.W.3d at 166.
      34
        See Tex. Educ. Code Ann. §§ 13.051 (allowing detachment of territory
from one school district and annexation of that territory to another upon petition
by a majority of qualified residents of the territory, notice provided by the board of
trustees, and a public hearing), 13.153 (providing that notice must be given of
any election to consolidate districts), 13.154 (providing that districts shall be
consolidated if a majority in each district vote in favor), 13.231 (allowing two
contiguous school districts to adjust their common boundary by agreement if no
child residing in the transferred territory is enrolled in a school of the district from
which the territory is transferred); see also Sch. Bd. of City of Marshall v. State by
Criminal Dist. Atty. ex rel. Warbritton, 162 Tex. 9, 11, 343 S.W.2d 247, 249
(1961) (noting that the determination of political questions such as the relocation

                                          17
words, the public policy of this state is that the right of parents to have their

children educated in a particular school district shall not be abrogated by the

action of the school districts acting alone without notice and consent of the

voters.35

      In summary, we agree with NWISD that CISD is challenging the results of

the elections and is therefore making an impermissible collateral attack on those

elections.   Accordingly, the trial court did not have jurisdiction over CISD’s

claims, and we sustain NWISD’s third issue. Having sustained NWISD’s third

issue, we do not address NWISD’s remaining issues, all of which argue that the

trial court did not have jurisdiction.36

      In its sixth attempt at pleading, CISD sought to have the trial court to

declare the school district boundary line to be the agreed county line, and

alternatively sought to establish title to the area in question, and, for the reasons

discussed above, this court has held that the trial court had no jurisdiction over

these claims or to grant such relief. Because CISD cannot amend its petition so

as to give the trial court jurisdiction over these claims, it is unnecessary for this

of school district boundaries is to be made by the Legislature ―or in such manner
as it directs‖).
      35
        See, e.g., Gabbart v. Johnson, 55 Tex. Civ. App. 181, 183, 118 S.W.
883, 884 (Tex. Civ. App.—Fort Worth 1909, no writ) (discussing law providing for
method of changing school district boundaries after the districts had been formed
and stating that ―[t]he evident purpose of the Legislature was to prevent
disturbance of existing conditions when once lawfully brought about‖).
      36
        See Tex. R. App. P. 47.4; see also Tex. R. App. P. 47.1.


                                           18
court to remand the cause to the trial court for another opportunity for CISD to

amend its pleadings.37

                                   Conclusion

      Having sustained NWISD’s third issue, we reverse the trial court’s order

denying NWISD’s plea to the jurisdiction and render judgment dismissing CISD’s

claims.



                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: February 16, 2012




      37
         See Miranda, 133 S.W.3d at 227 (stating that if the pleadings
affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction
may be granted without allowing the plaintiff an opportunity to amend).


                                        19